ORIG:NAL                                          08/24/2020



              IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 18-0006



                                          DA 18-0006
                                                                                        Fr'
STATE OF MONTANA,
                                                                                        AUG    2 it   21170
                Plaintiff and Appellee,

         v.                                                          ORDER

TREVOR JOSEPH MERCIER,

                Defendant and Appellant.


         Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, October 14, 2020, at 9:30 a.m. in the Courtroom of the Montana Supreme
Court, Joseph P. Mazurek Justice Building, Helena, Montana.
         IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
         IT IS FURTHER ORDERED that oral argument shall be directed to the following
issue:
         Was Mercier denied his rights under both the United States and Montana
         Constitutions to be confronted face-to-face by the witnesses against him
         when the State was allowed to present a foundational witness in real time by
         the use of a two-way video communication system?

         Counsel should be mindful of the provisions of M. R. App. P. 17(6).
         Any counsel wishing to participate in argument remotely shall contact the Clerk of
Court to make arrangernents.
         The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Matthew Cuffe, District Judge.
                 `tir.
DATED this   e      day of August, 2020.
                                           For the Court,



                                           By
                                                        Chief Justice